Detailed Action
This action is in response to amendments filed on 06/27/2022.
This action is in response to application filed on 11/24/2020 which claims foreign priority to Korean applications 10-2019-0154591, filed 11/27/2019 and 10-2020-0153800, filed 11/17/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-3, 6, 8-9, and 13 are rejected.
Claims 4-5, and 18 are allowable. 

Applicant's Response
In Applicant' s Response dated 06/27/2022, Applicant amended claims 1-4, 6-13, added new claims 14-20.  Applicant argued against all rejections previously set forth in the Office Action mailed 03/25/2022. 
In light of Applicant' s amendments and remarks, all interpretation of claims under 35 U.S.C. 112(f) set forth previously are withdrawn.
In light of Applicant' s amendments and remarks, all rejection of claims under 35 U.S.C. 112 set forth previously are withdrawn. 
In light of Applicant' s amendments and remarks, all rejection of claims under 35 U.S.C. 101 set forth previously are withdrawn. 

 
Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 08/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Allowable Subject Matter
Claims 4-5, and 18 are allowable.
Claim 7, 10-12, 14-15, 16-17, and 19-20 would allowable if rewritten independent form including its base claim and all intervening claims.  Reasons for allowance will be held in abeyance until all matters in the prosecution is closed.  


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claim 1-3, 6, 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kogut-O’Connel et al. (US 2017/0061352 A1, referred hereinafter as D1) in view of Voorhees et al. (US 2018/0218176 A1, referred hereinafter as D2). 


As per claim 1, D1 discloses, 
A method of generating a policy-based smart contract…  in a smart contract generating apparatus communicating with a user terminal, the method comprising, through execution by a processor of instructions stored in a memory, the processor performing, (D1, title, abstract).  
parsing smart contract information received from the user terminal to obtain basic information, as first respective computer-readable codings, representing content of a smart contract and policy information representing an execution condition of the smart contract, (D1, 0011 discloses receiving contract data and various parameters (e.g. fairly construed as “a first respective computer-readable codings”) and analyzing the received parameters/data to predict contract terms, generate suggestions.  The examiner notes that “computer-readable codings” is merely non-functional data (e.g. non-executable), and as such fairy construed as “data”/parameters.).   
generating a smart contract template on the basis of the obtained basic information, (D1, 0011-0014 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates.).   
parsing previous smart contract information read from a blockchain or an external storage to obtain previous basic information, as second respective computer-readable coding, representing content of a previous smart contract and previous policy information representing an execution condition of the previous smart contract, (D1, 0011-0016, 0027 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates, where analysis may further include analyzing historical data/contracts including their parameters/conditions.  The examiner notes that “computer-readable codings” is merely non-functional data (e.g. non-executable), and as such fairy construed as “data”/parameters.).
verifying the basic information and the policy information on the basis of the previous basic information and the previous policy information, (D1, 0011-0016, 0024-0027 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.). 
and combining, the generated smart contract template with the policy information and the basic information, on which verification is completed to generate the policy-based smart contract, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.).
As noted above, D1 discloses policy-based smart contract; however, D1 fails to expressly disclose – [policy-based smart contract] blockchain.
However, D2 (0013-0015, 0037) discloses generating blockchain based smart contracts.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include  [policy-based smart contract] blockchain.  This would been obvious for the purpose to use blockchain technology to secure contracts against forgery and/or fraud  by not allowing user to make any unauthorized changes as disclosed by D2 (0015) 

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses, 
wherein the generating of the smart contract template comprises: implementing each of pieces of information, associated with a seller, a purchaser, an agent, price, a commission, a contract start date, and a contract end date included in the basic information, as a the respective computer-readable codings; and converting the respective computer-readable codings into a template form to generate the smart contract template, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters (“as a the respective computer-readable codings”)  and analyzing the received data to predict contract terms, generate suggestions  and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data. The examiner notes that “computer-readable codings” is merely non-functional data (non-executable), and as such fairy construed as “data”/parameters.).

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses, 
wherein the verifying of the basic information and the policy information comprises: verifying an error occurring in a process of generating the smart contract and an error occurring in a process of affiliating the smart contract with the previous smart contract, based on a state model affiliating the basic information with the previous basic information on the basis of the policy information and the previous policy information, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data and affiliations with certain users to the previous contracts.  In particular, D1 discloses displaying suggestions/mapping in a tree like structure or inline with content of contract vs. suggested content or suggested content for certain affiliated users and allowing the user to accept the changes/suggestion and/or fix discrepancies, upon which D1 generates/determines a new contract having no errors/discrepancies based on the user inputs.).

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses, 
 wherein the first respective computer-readable codings comprise respective first codings of seller information associated with a seller, purchaser information associated with a purchaser, and agent information associated with an agent relaying transaction between the seller and the purchaser, and the second respective computer-readable codings comprise respective second codings of previous seller information associated with a previous seller, previous purchaser information associated with a previous purchaser, and previous agent information associated with a previous agent relaying transaction between the previous seller and the previous purchaser, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.  In particular, D1 discloses displaying suggestions/mapping in a tree like structure or inline with content of contract vs. suggested content and allowing the user to accept the changes/suggestion and/or fix discrepancies, upon which D1 generates/determines a new contract having no errors/discrepancies based on the user inputs.  The examiner notes that “computer-readable codings” is merely non-functional data (non-executable), and as such fairy construed as “data”/parameters.).

As pre claim 8, D1 discloses,
A smart contract generating apparatus comprising, a processor to execute instructions, a memory storing the instructions that, when executed by the processor, configure the processor to, (D1, title, abstract, figure 1 and accompanying text.).   
parse smart contract information, received from a terminal to obtain basic information, as first respective computer-readable codings, representing content of a smart contract and policy information representing an execution condition of the smart contract, (D1, figure 5, 0011 discloses receiving contract data and parameters from data store 106 and/or computer system 110, and analyzing the received data to predict contract terms, generate suggestions. The examiner notes that “computer-readable codings” is merely non-functional data (non-executable), and as such fairy construed as “data”/parameters.).   
generates a smart contract template on the basis of the basic information, (D1, 0011-0014 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates.).   
search for previous smart contract information, which is capable of being affiliated with the smart contract information, in a blockchain or a storage on the basis of the basic information to read the found previous smart contract information from the blockchain or the storage; parse the previous smart contract information to obtain previous basic information, as first respective computer-readable codings, representing content of a previous smart contract and previous policy information representing an execution condition of the previous smart contract, (D1, 0011-0016, 0027 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates, where analysis may further include searching/analyzing historical data/contracts including their parameters/conditions. The examiner notes that “computer-readable codings” is merely non-functional data (non-executable), and as such fairy construed as “data”/parameters.).
verify the basic information and the policy information on the basis of the previous basic information and the previous policy information; and, (D1, 0011-0016, 0024-0027 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data. The examiner notes that “computer-readable codings” is merely non-functional data (non-executable), and as such fairy construed as “data”/parameters.).
generate a policy-based smart contract… through combination of the smart contract template with the policy information and the basic information, on which verification is completed, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions (e.g. “code”) and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data and affiliations with certain users to the previous contracts.  In particular, D1 discloses displaying suggestions/mapping in a tree like structure or inline with content of contract vs. suggested content or suggested content for certain affiliated users  and allowing the user to accept the changes/suggestion and/or fix discrepancies, upon which D1 generates/determines a new contract having no errors/discrepancies based on the user inputs.).
As noted above, D1 discloses policy-based smart contract; however, D1 fails to expressly disclose – [policy-based smart contract] blockchain.
However, D2 (0013-0015, 0037) discloses generating blockchain based smart contracts.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include  [policy-based smart contract] blockchain.  This would been obvious for the purpose to use blockchain technology to secure contracts against forgery and/or fraud  by not allowing user to make any unauthorized changes as disclosed by D2 (0015) 

As per claim 9, the rejection of claim 8 further incorporated, D1 discloses,
wherein each of pieces of information, associated with a seller, a purchaser, an agent, price, a commission, a contract start date, and a contract end date are respective computer-readable codings, and the processor is further configured to convert the respective computer-readable codings into a template form to generate the smart contract template, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data. The examiner notes that “computer-readable codings” is merely non-functional data (non-executable), and as such fairy construed as “data”/parameters.).

As per claim 13, the rejection of claim 8 further incorporated, D1 discloses,
wherein for searching for the previous smart contract information the processor is configured to search for the previous in the storage or the blockchain by using the basic information as a query, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions and incorporating the suggestions into the contract, where analysis may further include accessing/querying/analyzing historical data/contracts based on the current contract type, where the analysis including analyzing their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.  In particular, D1 discloses displaying suggestions/mapping in a tree like structure or inline with content of contract vs. suggested content and allowing the user to accept the changes/suggestion and/or fix discrepancies, upon which D1 generates/determines a new contract having no errors/discrepancies based on the user inputs.).

Response to Arguments
	Applicant’s arguments filed on 06/27/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections.

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144